Citation Nr: 0629649	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran has verified active military duty from November 
1978 to May 1985, with an additional two years and nine 
months of unverified active service prior to November 1978. 

In May 2005 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a seizure disorder, to 
include as secondary to residuals of head trauma, and 
remanded the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
and/or housebound status to the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO) for 
additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
spondylolisthesis of L5, evaluated as 40 percent disabling; 
sprain of both ankles with arthritis, each 10 percent 
disabling; internal derangement of both knees, each 10 
percent disabling; residuals of head injury with headaches, 
10 percent disabling; tinnitus, 10 percent disabling; hearing 
loss in the left ear, 10 percent disabling; and 
thrombophlebitis of the left calf, assigned a noncompensable 
evaluation.  The combined evaluation for the veteran's 
service-connected disabilities is 70 percent.  He was awarded 
a total disability rating based on individual unemployability 
by rating decision in January 2001.

2.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

3.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or housebound status have not been met.  
38 U.S.C.A. § 1114(l)(s) (West 2002); 38 C.F.R. §§ 
3.350(b)(i), 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, in this case, notice was provided 
later in the appeal process.  The Court's decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these circumstances.  
Nevertheless, in September 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to special monthly compensation.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get additional evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  No additional private medical 
evidence was received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The September 2005 letter 
said "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The veteran was not 
informed of the applicable regulations on disability ratings 
and effective dates if his claim was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the veteran's claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant VA examination was conducted in March 2006.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims files.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds,  444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Law And Regulations

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person and/or being housebound.  In 
that regard, compensation at the aid and attendance rate is 
payable when the veteran, due to service-connected 
disability, has the anatomical loss or loss of use of both 
feet or one hand and one foot, or is blind in both eyes, or 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers inherent in 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2006).

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351 (2006).

Analysis

In the present case, service connection is in effect for 
spondylolisthesis of L5, evaluated as 40 percent disabling; 
sprain of both ankles with arthritis, each 10 percent 
disabling; internal derangement of both knees, each 10 
percent disabling; residuals of head injury with headaches, 
10 percent disabling; tinnitus, 10 percent disabling; hearing 
loss in the left ear, 10 percent disabling; and 
thrombophlebitis of the left calf, assigned a noncompensable 
evaluation.  In addition, the veteran suffers from other 
disabilities, including depression, cervical spine and 
shoulder problems, and numbness of the upper extremities, 
none of which is currently service-connected.

The Board acknowledges that as a result of his various 
service-connected musculoskeletal disabilities, the veteran 
currently experiences significant impairment, for which he 
has been awarded a total disability rating.  However, he is 
not blind, nor does he have loss of use of both feet or one 
hand and one foot due exclusively to his service-connected 
disabilities.  Although he uses a cane or wheelchair to get 
around, he is neither helpless nor bedridden due to his 
service-connected disorders.  It was concluded on VA aid and 
attendance evaluation in June 2002 that the veteran required 
the daily personal health care services of a skilled provider 
without which he would require hospitalization.  The Board 
would note, however, that the veteran's problems with bathing 
and dressing were due to chronic muscle spasms of the upper 
torso and upper extremities, which are not service-connected.

It was concluded after evaluation of the veteran, and review 
of the files, in March 2006 that he was able to travel alone 
beyond his current domicile.  He was able to drive when he 
did not have too much pain or numbness in his arms or legs, 
which he estimated was less than 50 percent of the time.  He 
could walk without assistance within his home.  While there 
was a frequent need for assistance in adjusting an orthopedic 
or prosthetic appliance, this was primarily due to problems 
with the veteran's nonservice-connected upper extremities, as 
the veteran said that he sometimes received help from a 
female friend to dress, bath, and go to the bathroom because 
of numbness in his hands and problems with his shoulders.  
The effect of the veteran's service-connected low back and 
bilateral knee and ankle disabilities on his ability to feed, 
bath, dress, go to the bathroom, and groom himself was 
described in the March 2006 evaluation as no more than 
moderate.  

Overall, the evidence of record does not demonstrate that, 
due solely to the veteran's service-connected disabilities, 
he is unable to attend to the matters of daily living, or to 
protect himself from the hazards of his environment.  
Consequently, special monthly compensation based on the need 
for the regular aid and attendance of another person is not 
warranted. 

Additionally, the evidence does not warrant special monthly 
compensation due to housebound status because the veteran is 
not assigned a 100 percent rating for any service-connected 
disability.  In fact, the only service-connected disability 
assigned greater than a 10 percent evaluation is 
spondylolisthesis of L5, which is assigned a 40 percent 
rating.  To warrant a 100 percent evaluation for disability 
of the thoracolumbar spine under the schedular criteria in 
effect either prior to or beginning September 26, 2003, there 
would need to be evidence of ankylosis, meaning immobility, 
of the entire spine.  See C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  
There is no medical evidence on file of ankylosis of the 
spine, and the veteran has not contended that he has 
ankylosis of the spine.  Moreover, the veteran is not 
institutionalized and is not substantially confined as a 
direct result of his disabilities to his dwelling and the 
immediate premises, as evidenced by the findings in March 
2006.  

Although the case of Howell v. Nicholson, 19 Vet. App. 535 
(2006), was cited on behalf of the veteran in August 2006 for 
the proposition that the veteran's ability to leave his home 
for medical purposes does not provide a basis for a denial of 
housebound benefits, the Board notes that the veteran said in 
March 2006 that he was able to drive part of the time, which 
means that he was able to leave his home for other than 
medical purposes, and that his inability to drive at other 
times was due, at least in part, to pain and numbness in his 
nonservice-connected upper extremities.

It was contended on behalf of the veteran in August 2006 that 
this case should be remanded for a VA medical opinion because 
the March 2006 VA evaluation did not provide sufficient 
information on which to make a determination of whether the 
veteran is in need of aid and attendance.  The Board does not 
agree.  As noted above, the examiner in March 2006 reviewed 
the claims files and provided substantial information on the 
veteran's service-connected disabilities, including how each 
disability affects the veteran's functioning.  Daily 
activities discussed include chores, shopping, exercise, 
sports, traveling, feeding, bathing, dressing, going to the 
bathroom, and grooming.

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application.  The Board concludes that the requirements for 
special monthly compensation based on the need for regular 
aid and attendance of another person and/or housebound status 
are not met.  38 U.S.C.A. §§ 1114(l)(s), 5103A; 38 C.F.R. § 
3.352.




ORDER

Special monthly compensation based on the need for regular 
aid and attendance and/or housebound status is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


